 



Exhibit 10.2
FORM OF BANCORPSOUTH, INC.
1994 STOCK INCENTIVE PLAN
PERFORMANCE SHARE AWARD
      This Agreement is made and entered into by and between BancorpSouth, Inc.
(the “Company”) and ___ (the “Participant”), in connection with an Award under
the BancorpSouth, Inc. 1994 Stock Incentive Plan (the “Plan”) that was made on
___, 200___ (the “Date of Grant”).
     The Company established the Plan for the purpose of encouraging its
employees to acquire the common stock of the Company (“Common Stock”). The
Participant is an employee of the Company or one of its Affiliates. In
consideration of the foregoing, the Participant has been awarded Performance
Shares, which provide the Participant the opportunity to earn Common Stock on a
deferred date, described as the Payment Date herein, subject to the terms and
conditions set forth in this Agreement and in the Plan.
     1. Award. The Company hereby grants the Participant ___ Performance Shares,
subject to the terms and conditions of this Agreement and the Plan (the
“Award”). The Participant is entitled to receive shares of Common Stock for the
Performance Shares to the extent that the Performances Shares are earned and
vested in accordance with this Agreement. The number of shares of Common Stock
that the Participant may receive hereunder depends on the achievement of the
Performance Goals over the Performance Period. The method of calculating the
number of shares of Common Stock is described in Paragraph 3 and the Performance
Matrix in Exhibit A (the “Performance Matrix”). This Award and the number of
shares of Common Stock that may be earned under this Agreement are subject to
adjustment as provided in Article VIII of the Plan. No shares of Common Stock
will be issued or outstanding prior to the date that such shares are actually
issued by the Company to the Participant (or in the event of the Participant’s
death, to his or her estate). This Award represents only a credit to a
bookkeeping account that is established by the Company in the name of the
Participant with respect to the number of Performance Shares awarded hereunder.
     2. Earning and Vesting of Award.
     (a) Subject to earlier termination in accordance with Paragraph 5, this
Award will be earned, subject to vesting as described in Paragraph 2(b), with
respect to the number of Shares indicated by the Performance Matrix based on the
Company’s achievement of the Performance Goals set forth in the Performance
Matrix as of December 31, 2008.
     (b) Subject to earlier termination in accordance with Paragraph 5, this
Award will become fully vested and no longer subject to forfeiture on January 1,
2010 with respect to the number of shares of Common Stock earned pursuant to the
Performance Matrix.
     (c) Subject to earlier termination in accordance with Paragraph 5,
Performance Shares will vest in the event of the termination of the Participant
as the result of the death or Disability of the Participant or upon retirement
of the Participant on or after age 65 or an event described in Article VIII of
the Plan in connection with a Change in Control of the Company.

 



--------------------------------------------------------------------------------



 



     (i) In the event of the retirement of the Participant on or after age 65 or
the termination of the Participant as a result of the death or Disability of the
Participant, the number of Performance Shares earned will be the product of the
total number of Performance Shares that would have been earned pursuant to the
Performance Matrix times a fraction, the numerator of which is the number of
months from the beginning of the Performance Period to the last day of the month
in which the Participant terminated employment (not exceeding 24) and the
denominator of which is 24. Payment will made in accordance with Paragraph 4.
     (ii) Upon the occurrence of an event described in Article VIII of the Plan
in connection with a Change in Control of the Company, the Performance Goals
will deemed to have been satisfied and the number of Performance Shares which
each Participant will earn and become vested will be the greater of (A) the
number of Performance Shares, assuming that the each of the Performance Goals
have been met at the one hundred (100%) percent level, or (B) the number of
Performance Shares that would have been earned if the performance criteria,
measured through the date of the Change in Control, is assumed to continue at
the same rate of growth and extrapolated to the end of the Performance Period on
a straight line basis. Payment will be made no later than thirty (30) days
following the consummation of the transaction constituting a Change in Control.
Payment for the Performance Shares may be made in cash or in shares of common
stock or other security received by the common shareholders of the Company as a
result of the transaction. The determination of the form of payment shall be
made by the Committee in its sole discretion unless specified in the transaction
documents of the transaction creating the Change in Control.
     3. Performance Goals. The Performance Period is the two-year period from
January 1, 2007 through December 31, 2008. The Performance Goals for this Award
are set forth in the Performance Matrix and are based on (i) the cumulative
earnings per share for the two-year Performance Period, on a diluted basis, and
(ii) the Two-Year Average Deposits and Other Funding Sources over the
Performance Period. The determination of whether a Performance Goal has been met
shall be made solely by the Committee, whose determination shall be final. See
Exhibit B for examples of awards based on the Performance Matrix.
     4. Payment Date. On the Payment Date, the Participant will be entitled to
receive shares of Common Stock in which he has become vested under Paragraph 2.
The Payment Date shall be January 1, 2010, except provided otherwise in
Paragraph 2(c)(ii). The number of such shares of Common Stock to which the
Participant is entitled will be determined in accordance with the Performance
Matrix following the end of the Performance Period. The Participant (or in the
event of the Participant’s death, to his or her estate) will receive such shares
of Common Stock on the Payment Date. Actual payment of the Common Stock shall be
made as soon as administratively feasible after the Payment Date, but not later
than March 15, 2010. Notwithstanding the foregoing, to the extent required by
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), any
Performance Shares that vest in accordance with Paragraph 2 will be paid to the
Participant (or in the event of the Participant’s death, to his or her estate)
no earlier than six (6) months and one (1) day following the date of the
Participant’s termination of employment with the Company and its Affiliates.

2



--------------------------------------------------------------------------------



 



     5. Termination of Award. In the event the Participant ceases to be an
Employee of the Company or one of its Affiliates before January 1, 2010, except
for reasons of death, Disability or Retirement on or after age 65, this Award
shall immediately terminate and thereafter be null and void.
     6. Transfer of Award. Except for transfers pursuant to a will or the laws
of descent and distribution, this Award is not transferable, and the Participant
may not make any disposition of the Award, or any interest herein, prior to the
date that such shares become vested in accordance with Paragraph 2. As used
herein, “disposition” means any sale, transfer, encumbrance, gift, donation,
assignment, pledge, hypothecation, or other disposition, whether similar or
dissimilar to those previously enumerated, whether voluntary or involuntary, and
whether during the Participant’s lifetime or upon or after the Participant’s
death, including, but not limited to, any disposition by operation of law, by
court order, by judicial process, or by foreclosure, levy, or attachment, except
a transfer by will or by the laws of descent or distribution. Any attempted
disposition in violation of this Paragraph is void.
     7. Status of Participant. The Participant shall not be a stockholder of the
Company with respect to the Common Stock covered by this Award and will not be
entitled to voting rights or dividends on the Award until the shares of Common
Stock are actually issued following the Payment Date, and. In the event the
Company effects a recapitalization, stock split, stock dividend or other event
described in Article VIII of the Plan, the right to receive shares of Common
Stock hereunder (or any shares of stock issued in substitution thereof) shall be
subject to identical restrictions and shall be subject to the terms of this
Agreement and the Plan. The Company is not required to issue shares of Common
Stock under this Award until all applicable requirements of law have been
complied with and such shares shall have been duly listed on any securities
exchange or market system on which the Common Stock may then be listed or
traded.
     8. Withholding of Taxes. When shares of Common Stock are issued as payment
for vested Performance Shares, the Company (or the employing Affiliate) will
withhold a portion of the Shares that have an aggregate market value sufficient
to pay federal, state, local and foreign income, social insurance, employment
and any other applicable taxes required to be withheld by the Company or the
employing Affiliate with respect to the shares of Common Stock, unless the
Participant makes alternative arrangements satisfactory to the Company for such
withholdings in advance of the arising of any withholding obligations.
Notwithstanding any contrary provision of this Agreement, no Shares will be
issued unless and until satisfactory arrangements (as determined by the Company)
have been made by the Participant with respect to the payment of any income and
other taxes which the Company determines must be withheld or collected with
respect to such shares. In addition and to the maximum extent permitted by law,
the Company (or the employing Affiliate) has the right to retain without notice
from salary or other amounts payable to the Participant, cash having a
sufficient value to satisfy any tax withholding obligations that the Company
determines cannot be satisfied through the withholding of otherwise deliverable
shares. All income and other taxes related to this Award and any Shares
delivered pursuant to this Award are the sole responsibility of the Participant.
By accepting this Award, the Participant expressly consents to the withholding
of shares and to any additional cash withholding as provided for in this
Paragraph 7.
     9. No Effect on Capital Structure. This Award shall not affect the right of
the Company or any Subsidiary to reclassify, recapitalize or otherwise change
its capital or debt

3



--------------------------------------------------------------------------------



 



structure or to merge, consolidate, convey any or all of its assets, dissolve,
liquidate, windup, or otherwise reorganize.
     10. Board Authority. The full discretionary authority delegated to the
Board under the terms of the Plan, including Section 3, includes the authority
to: (i) determine any question concerning the interpretation of this Agreement,
(ii) make any required adjustments to this Award, and (iii) determine if the
conditions stated in the Plan and Agreement have occurred with respect hereto.
Any question concerning the interpretation of this Agreement, any adjustments
required to be made under the Plan and any controversy that may arise under the
Plan or this Agreement shall be determined by the Board in its sole discretion.
Such decision by the shall be final and binding.
     11. Plan Controls. The terms of this Agreement are governed by the terms of
the Plan, as the Plan is amended from time to time. A copy of the Plan, and all
amendments thereto, has been delivered or made available to the Participant and
shall be deemed a part of this Agreement as if fully set forth herein. In the
event of any conflict between the provisions of the Agreement and the provisions
of the Plan, the terms of the Plan shall control, except as expressly stated
otherwise. For purposes of this Agreement, the defined terms in the Plan shall
have the same meaning in this Agreement, except where the context otherwise
requires. The terms “Article” or “Section” generally refer to provisions within
the Plan. The term “Paragraph” generally refers to a provision of this
Agreement.
     12. Notice. Whenever any notice is required or permitted hereunder, such
notice must be in writing and personally delivered or sent by mail or a delivery
service that is approved by the Company. Any notice required or permitted to be
delivered hereunder shall be deemed to be delivered on the date which it is
personally delivered, or, whether actually received or not, on the third
business day after it is deposited in the United States mail, certified or
registered, postage prepaid, addressed to the person who is to receive it at the
address that such person has theretofore specified by written notice delivered
in accordance herewith. The Company or Participant may change, by written notice
to the other, the address identified in this Paragraph. The Company or
Participant may change, by written notice to the other, the address specified
for receiving notices. Notices delivered to the Company shall be addressed as
follows:
BancorpSouth, Inc.
Attn: Ms. Cathy Freeman
One BancorpSouth Plaza
Tupelo, Mississippi 38801
Phone: (662) 680-2084
Fax: (662) 680-2568
Notices to the Participant shall be hand-delivered to the Participant or mailed
to the last address shown on the records of the Company.
     13. Information Confidential. As partial consideration for the grant of
this Award, the Participant agrees that he or she will keep confidential all
information and knowledge that the Participant has relating to the manner and
amount of his or her participation in the Plan; provided, however, that such
information may be disclosed as required by law and may be given in confidence
to the Participant’s spouse, tax and financial advisors, or to a financial
institution to the extent that such information is necessary to secure a loan.

4



--------------------------------------------------------------------------------



 



     14. Amendment. The Company, acting through the Board, may amend this
Agreement at any time for any purpose determined by the Company in its sole
discretion that is consistent with the Plan. The Company may not amend this
Agreement, however, without the Participant’s express agreement to any amendment
that would adversely affect the material rights of the Participant.
     15. Governing Law. Except as is otherwise provided in the Plan, where
applicable, the provisions of this Agreement shall be governed by the internal
laws of the State of Mississippi, without regard to the principles of conflicts
of laws thereof.

5



--------------------------------------------------------------------------------



 



Execution Page
     In Witness Whereof, the Company has caused this Agreement to be executed
and the Participant has set his hand hereto, to be effective as of ___, 200_.

            BancorpSouth, Inc.
      By:        

                  Title:                        

          Participant
                         

6



--------------------------------------------------------------------------------



 



         

EXHIBIT A
PERFORMANCE MATRIX

                                                                               
      Cumulative EPS       2 Year Performance                                  
        Period Goals     $ 3.21     $ 3.39     $ 3.57     $ 3.75     $ 3.93    
$ 4.11               % of 2                                                  
Year                                           (millions)     Target     90%    
95%     100%     105%     110%     115%  
2-Year Average
  $ 12,748       110 %     0.800       1.040       1.280       1.520       1.760
      2.000  
Deposits and
  $ 12,168       105 %     0.725       0.940       1.155       1.370       1.585
      1.800  
Other Funding
  $ 11,589       100 %     0.650       0.840       1.000       1.190       1.380
      1.600  
Sources
  $ 11,010       95 %     0.575       0.740       0.905       1.070       1.235
      1.400  
 
  $ 10,430       90 %     0.500       0.640       0.780       0.920       1.060
      1.200  

Performance Factors to be applied to TARGET Award Opportunities
For performance achieved between the listed levels in the Matrix, the associated
Performance Factor will be determined on a pro-rata basis using straight-line
interpolation.
In all instances, the 2-Year Average Deposits and Other Funding Sources will be
rounded to the nearest million.

7



--------------------------------------------------------------------------------



 



EXHIBIT B
EXAMPLE OF AWARD
The following is a set of examples that illustrate how the Award of Performance
Shares and subsequent grant of Common Stock will work using the Performance
Matrix in Exhibit A. The numbers for the 2-Year Average Deposits and Other
Funding Sources are in millions of dollars. In all instances the actual Award is
controlled by the terms of the Plan and this Agreement.
Example 1: Assume that your Performance Share Award is 1,000 shares and the
2-year Average Deposits & Other Funding Sources for the period is $12,168 and
the earnings per share was $1.65 for 2007 and $1.92 for 2008 or $3.57 for the
2-year period, then the number of shares of Common Stock that you would earn
would be 1.155 times 1,000 or 1,155 shares.
Example 2: Assume that your Performance Share Award is 1,000 shares and the
2-year Average Deposits & Other Funding Sources for the period is $12,500 and
the earnings per share was $1.60 for 2007 and $1.55 for 2008 or $3.15 for the
2-year period, then the number of shares of Common Stock that you would earn
would be zero.
Example 3: Assume that your Performance Share Award is 1,000 shares and the
2-year Average Deposits & Other Funding Sources for the period is $12,500 and
the earnings per share was $1.60 for 2007 and $1.70 for 2008 or $3.30 for the
2-year period, then the number of shares of Common Stock that you would earn
would be 1.137 times 1,000 or 1,137 shares.
Example 4: Assume that your Performance Share Award is 1,000 shares and the
2-year Average Deposits & Other Funding Sources for the period is $12,800 and
the earnings per share was $2.10 for 2007 and $2.20 for 2008 or $4.30 for the
2-year period, then the number of shares of Common Stock that you would earn
would be 1,000 times 2.000 or 2,000 shares.

8